Citation Nr: 0523064	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-18 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart disorder, 
to include paroxysmal atrial tachycardia (PAT).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1966 to July 
1970.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the regional office (RO) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An application to reopen a claim for service connection 
for a heart disorder, to include PAT, was denied in a Board 
of Veterans' Appeals (Board) decision in December 1997.

2.  The evidence submitted since the Board decision of 
December 1997, pertinent to the claim for service connection 
for a heart disorder, to include PAT, was not previously 
submitted, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.

3.  PAT is related to active service.


CONCLUSIONS OF LAW

1.  The December 1997 Board decision which denied an 
application to reopen a claim for service connection for a 
heart disorder, to include PAT, is final.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002).

2.  New and material evidence has been submitted since the 
December 1997 decision and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2004).

3.  PAT was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that this claim has been 
sufficiently developed within the guidelines established in 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA).  Moreover, 
since the Board has determined that new and material evidence 
has been received to reopen the claim, and that the evidence 
now supports a grant of the benefits sought, any lack of 
notice and/or development under the VCAA cannot be considered 
prejudicial to the veteran, and remand for such notice and/or 
development would be an unnecessary use of Department of 
Veterans Affairs (VA) time and resources.


I.  Whether New and Material Evidence has been Received to 
Reopen the Claim

The record reflects that the original claim for service 
connection for a heart disorder was denied by a March 1994 
rating decision, and the veteran later sought to reopen his 
claim in November 1994.  Thereafter, following an appeal of a 
subsequent rating decision that denied an application to 
reopen the claim in February 1995, a December 1997 Board 
decision determined that the claim should not be reopened, 
finding that the evidence submitted since the previous final 
denial in March 1994 did not reflect a diagnosis of a heart 
disorder or current chronic disability manifested by PAT that 
was attributable to the veteran's period of service.  The 
record does not reflect that the veteran filed a timely 
appeal of the December 1997 Board decision.  Accordingly, it 
became final when the veteran failed to perfect his appeal of 
that decision within the statutory time limit.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  As such, his claim for 
service connection for a heart disorder, to include PAT, may 
only be reopened if new and material evidence is submitted.  

Based on the grounds stated for the denial of the claim in 
the December 1997 Board decision, new and material evidence 
would consist of current medical evidence of a heart disorder 
or chronic disability manifested by PAT and/or evidence 
linking such disorder to service or a period of one year 
after service.  

In this regard, additional evidence received since the 
December 1997 Board decision includes personal hearing 
testimony from January 2005, a witness statement from the 
veteran's spouse, various VA and private medical records, and 
a private medical statement dated in March 2005.  

Service medical records reflect that in October 1968, the 
veteran was treated for suspected tachycardia.  The veteran 
stated that his heart "raced" on several occasions while he 
was sitting, and that later that month, he had additional 
episodes of tachycardia.  In December 1968, the examining 
physician noted that he would agree with the diagnosis of 
PAT.  The impression was benign PAT, idiopathic.  Separation 
examination in May 1970 noted a history of PAT in October 
1968, with no recurrence since.

Private medical records from September 1994 reflect that the 
veteran reported the onset of PAT in the Navy at age 20, at 
which time he took medication for it.  Thereafter, the 
veteran complained of recurrent PAT once every two to three 
months, and the diagnosis was PAT by history.

A December 2001 statement from the veteran's spouse reflects 
that she had known the veteran since 1971, and that early in 
their relationship, the veteran told her that he had 
experienced heart problems, and particularly that his heart 
would race at times.  She further noted that she had 
witnessed numerous episodes of his heart racing over the 
years, and that stress tended to produce more episodes.  

With respect to the VA treatment records, a December 2001 VA 
echocardiogram (ECHO) was interpreted to reveal mild left 
ventricular hypertrophy but otherwise normal left ventricular 
function.  Some abnormal relaxation was also noted.  A VA 
electrocardiogram (ECG) in January 2002 was interpreted to 
reveal negative findings.  January 2002 VA respiratory 
examination revealed an impression that included PAT by 
history.  Cardiology consultation in March 2002 revealed the 
veteran's complaint of recurrent palpitations that required 
him to lay down, and produced light-headedness with prolonged 
bouts.  The episodes reportedly occurred every 2 to 3 weeks.  
The impression was probable reentrant paroxysmal tachycardia.  
Cardiology consultation in May 2002 revealed a history of 
rapid palpitations over the previous three months often 
associated with light-headedness and weakness.  The 
impression was paroxysmal supraventricular tachycardia, most 
likely.

VA outpatient cardiology consultation in August 2003 revealed 
an examiner's review of Holter Monitor results that indicated 
some premature atrial contractions, no runs of 
supraventricular tachycardia, and rare and infrequent 
premature ventricular contractions.  Cardiology consultation 
later in the month revealed that the veteran did not report 
any recent palpitations, and only had two episodes in the 
previous year that reportedly happened when he missed his 
verapamil.  Each episode lasted for approximately 3 to 10 
minutes, and the second episode occurred with stress.  There 
was no chest pain.  The impression was stable 
supraventricular tachycardia.  

At the veteran's hearing before the Board in January 2005, 
the veteran stated that he began having more frequent cardiac 
problems in the middle 1990's (transcript (T.) at pp. 10-11).  
He was currently taking medication for his condition (T. at 
p. 11).  He denied that any physician had told him that his 
cardiac condition started in the service (T. at p. 12).  He 
experienced episodes of rapid heart rate after service about 
once a month, but after he stopped smoking, he went a while 
without any episodes (T. at pp. 12-13).  

In a private medical statement, dated in March 2005, Dr. C. 
noted that he had seen the veteran in his office on the day 
of his statement, and that based on his history, "he 
developed this condition since 1968, while in service."  Dr. 
C. went on to state that "[c]onsidering the recurrent 
similar symptoms, therefore it is related condition 
(paroxysmal tachycardia)."

In summary, the evidence received since the previous final 
denial reflects diagnoses of probable reentrant paroxysmal 
tachycardia in March 2002, and an impression of paroxysmal 
supraventricular tachycardia, most likely, in May 2002.  In 
addition, it now includes the private medical opinion of Dr. 
C. that notes the veteran's development of PAT since the 
veteran's service in 1968, and opines that based on recurrent 
similar symptoms, the veteran's PAT was related to service.

Consequently, with respect to the veteran's claim for service 
connection for a heart disorder, to include PAT, the Board 
finds that the additional evidence was not previously 
submitted, relates to unestablished facts necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  Therefore, the Board concludes that the claim for 
service connection for a heart disorder, to include PAT, is 
reopened.


II.  Decision on the Merits of the Claim

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  To 
establish chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2004).  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
established that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Board has carefully reviewed the evidence of record, and 
first notes that although there are apparently periods of 
time where the veteran's PAT is not symptomatic, there is 
medical evidence of appropriate diagnoses in 2002, and the 
Board finds that the opinion of Dr. C. in March 2005 clearly 
implies the existence of some continuing disability 
associated with the veteran's PAT.  Therefore, the Board will 
conclude that PAT is not demonstrated by history only, and 
that the overall record supports the conclusion that the 
veteran currently suffers from PAT.

In addition, the Board finds that the March 2005 opinion of 
Dr. C. has gone further and has actually linked the veteran's 
PAT to service, based on the similarity of the symptoms the 
veteran experienced during and after his military service.  

Therefore, the Board also finds that the veteran suffers from 
PAT that has been linked to his active service by competent 
medical evidence.

The Board also notes that there is evidence of relevant 
continuing symptoms after service as shown by the statements 
of the veteran and his spouse, and post-service treatment 
records, and there is no medical opinion of record that 
contradicts the opinion of Dr. C.

Accordingly, based on all of the foregoing, the Board will 
give the veteran the benefit of the doubt, and find that 
service connection for PAT is warranted.


ORDER

Entitlement to service connection for paroxysmal atrial 
tachycardia is granted.


REMAND

With respect to the remaining issue of entitlement to service 
connection for PTSD, the Board has preliminarily reviewed the 
record and notes that there are current diagnoses of PTSD, 
and that the veteran's claim is primarily based on an alleged 
incident that took place on board the USS Coral Sea in 
October 1968.  At that time, the veteran was present on the 
flight deck when a young seaman was sucked into a jet 
aircraft engine and died as a result of his injuries.  In 
addition to the veteran's statements, the evidence of record 
also includes information from a fellow service member's 
website that refers to the death of a young seaman occurring 
under circumstances as described by the veteran, and a 
transcription of a recorded statement from one of the 
veteran's superiors at the time of the incident, Chief A. D., 
in which this individual recalled the incident but not the 
name of the seaman who was killed.  The Board's review of the 
initial statements submitted by the veteran on behalf of his 
claim reflects that the veteran did not originally identify 
the seaman who was killed by name.  However, following the 
RO's receipt of the information from the fellow service 
member's website that identified several service members 
killed in 1968 and 1969 with the name of T. B. highlighted 
with a purple marker, inquiries with the Navy concerning the 
incident were narrowed to the consideration of whether there 
were supporting records relating to the death of T. B. on 
board the USS Coral Sea during the period of September to 
October 1968, as opposed to any service member who died as a 
result of being sucked into a jet aircraft engine during this 
time period.

The fact that the inquiry was focused on T. B. is further 
evidence by the reply of the U.S. Armed Services Center for 
Unit Records Research (CURR) in November 2003, which referred 
only to T. B., and the fact that there was evidence that T. 
B. was killed on board the USS Coral Sea in July 1968 as a 
result of an incident wherein he was struck across the upper 
body with a cable.  

Thus, based on all of the above, the Board finds that there 
is insufficient evidence for the Board to conclude that the 
limitation of the search to T. B. was the fault of the 
veteran, and that as a result, at least one more effort 
should be made to contact CURR, to obtain any information 
and/or documentation regarding an alleged incident involving 
the death of any service member on board the USS Coral Sea 
during the period of September to October 1968, where that 
service member died as a result of injuries he incurred when 
he was sucked into a jet aircraft engine.

Accordingly, this case is remanded for the following action:

1.  CURR should again be contacted and 
requested to provide any information or 
documentation in the command history, 
deck logs, muster rolls or other 
available records for the USS Coral Sea 
during the period of September to October 
1968 that note the death of any service 
member as a result of injuries he 
incurred when he was sucked into a jet 
aircraft engine. 

2.  After the completion of any 
development deemed appropriate (including 
additional medical evaluation) in 
addition to that requested above, the 
issue of entitlement to service 
connection for PTSD should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans





Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


